Exhibit 10.2

EXECUTION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) entered into as of the 7th day of July
2008 (hereinafter referred to as the “Effective Date”), by and between AMEDISYS,
INC., (hereinafter referred to as “Amedisys” or the “Company”), a Delaware
corporation having its principal place of business at 5959 South Sherwood Forest
Boulevard, Baton Rouge, Louisiana, 70816, and DAVID R. BUCEY (hereinafter
referred to as “Bucey”), an individual of the full age of majority and capacity
residing at [REDACTED].

RECITALS

WHEREAS, Amedisys owns, manages, and/or operates agencies and facilities for the
provision of home health and hospice services (hereinafter referred to, along
with such other businesses now or hereafter conducted or engaged in by Amedisys,
as the “Business” or the “Services”), and

WHEREAS, Bucey has as of the Effective Date been hired by the Company as Senior
Vice President, General Counsel and Corporate Secretary, in accordance with the
terms of this Agreement.

NOW THEREFORE, in consideration of the employment referenced herein, as well as
other mutual promises and covenants contained in this Agreement, the parties
agree as follows:

 

  1. Employment; Position. Amedisys hereby employs Bucey as of the Effective
Date in the position of Senior Vice President, General Counsel and Corporate
Secretary and Bucey hereby accepts such employment, in accordance with the terms
of this Agreement.

 

  2.

Performance of Duties. Bucey shall report directly to the Company’s Chief
Financial Officer or as the Chief Executive Officer should otherwise direct.
Bucey’s principal place of employment shall be the corporate offices of the
Company located in Baton Rouge, Louisiana. Bucey shall oversee the Company’s
legal function and shall have such responsibilities and authorities and perform
such duties as are customary for the general counsel and corporate secretary of
a publicly held company similar in size and businesses as the Company as they
exist from time to time and such other reasonable additional duties as may be
prescribed from time to time by the Company’s Chief Financial Officer or Chief
Executive Officer. Bucey’s responsibilities shall include, but shall not be
limited to, oversight of the Company’s adherence to internal compliance and
governmental and regulatory rules, regulations, and applicable Federal and State
laws and the making of regular reports to the Board and committees thereof
regarding same; providing legal advice to the Company concerning transactions
and the Company’s dealings with employees, vendors, landlords, franchisees,
joint venture partners, governmental agencies and other third parties; and
retention and supervision of all outside counsel. Notwithstanding anything to
the contrary in this Agreement, it is understood and agreed that (a) Bucey’s
responsibilities shall not include oversight of the Company’s compliance with
laws relating exclusively to the health care services industry (including,
without limitation, laws relating to Medicare or Medicaid, the Stark laws and



--------------------------------------------------------------------------------

 

other similar anti-fraud, or anti-kickback laws, the Health Insurance
Portability and Accountability Act (“HIPAA”), and any other federal and state
laws which apply only to the health care services industry, and the Company’s
compliance with any corporate integrity agreements (or similar agreements that
may be entered into by it in the future), since that responsibility rests with
the Company’s Chief Compliance Officer, and (b) notwithstanding that Bucey’s
employment with the Company may start sooner, the parties agree that Bucey shall
not undertake any matter that constitutes the practice of law in the State of
Louisiana until such time as Bucey has been properly licensed as an in-house
counsel in Louisiana in accordance with the applicable provisions of Louisiana
law. Bucey and the Company shall work together diligently and in good faith to
have Bucey licensed as an in-house counsel in Louisiana as promptly as
reasonably possible.

 

  3. Devotion of Time. Bucey agrees to devote his full time and attention
(except for periods of vacation or absence due to illness, and for reasonable
community service activities) to the business affairs of the Company to the
extent necessary to discharge his responsibilities hereunder and to use his
reasonable best efforts to perform such responsibilities faithfully and
efficiently.

 

  4. Term of Employment. This Agreement shall begin as of the Effective Date and
shall continue until terminated either by Bucey, as set forth in Section 6.2
below, or by the Company, which termination shall be effective as provided
herein. It is expressly understood by the parties that Bucey’s employment is
employment-at-will and there is no guarantee of ongoing employment or employment
for any specified term.

 

  5. Compensation and Benefits.

 

  5.1. Base Salary. In consideration of Bucey’s employment, the Company shall
pay Bucey an annual salary in the amount of not less than $190,000 (as such
annual salary may be annually adjusted, the “Base Salary”), which amount shall
be subject to tax and other withholdings and payable in accordance with the
Company’s regular payroll practices. Bucey will be entitled to receive Base
Salary adjustments consistent with the Company’s policies applicable to its
senior vice-presidents.

 

  5.2. Restricted Stock. Bucey shall be granted 5,000 shares of restricted
common stock effective as of the Effective Date (with one-third of such shares
vesting upon each of the third, fourth and fifth anniversaries of the Effective
Date, if Bucey remains employed by the Company on the applicable anniversary
date), and shall be eligible to receive additional grants of restricted stock
annually, subject to the approval of the Board.

 

  5.3.

Incentive Compensation and Benefit Programs. Bucey shall be eligible to
participate in the Company’s annual incentive plan with a target award
opportunity (“Target Bonus”) approved from year to year by the Board. The Target
Bonus for the 2008 plan year shall be $60,000 and Bucey shall be eligible for
50% of the Target Bonus for the 2008 plan year in accordance with and subject to
the terms of the Company’s incentive plan applicable to its senior vice-
presidents. In addition, during his employment, Bucey shall be entitled to

 

2



--------------------------------------------------------------------------------

 

participate in other compensation, pension, and welfare benefit plans and
programs of the Company as are made available to the Company’s senior
vice-presidents or to its employees generally, as such plans and programs may be
in effect from time to time, including without limitation, paid time off,
deferral, health, medical, dental, long-term disability, travel, accident and
life insurance plans, subject to applicable eligibility requirements. The
Company expressly retains the right to modify or terminate any such plans and
programs in its sole discretion. In no case shall Bucey be awarded any options
or stock appreciation rights with an exercise price less than 100% of Fair
Market Value. For purposes of this Agreement, Fair Market Value shall be equal
to the price of the Company’s stock on the date of grant of such award as
determined pursuant to the related award.

 

  5.4 Reimbursement of Expenses. The Company shall reimburse Bucey for all items
of travel and other expenses reasonably and necessarily incurred by him in the
course of his employment and for the benefit of the Company, subject to the
limitations and requirements of the Company’s policy applicable to senior
vice-presidents or to its employees generally.

 

  6. Termination of Employment. Bucey’s employment may be terminated at any time
in accordance with, and subject to, the following terms and conditions:

 

  6.1 Termination by Company. The Company shall have the right to terminate
Bucey’s employment, with or without Cause (as defined below), at any time and
subject to the sole discretion of the Company, subject only to the terms of this
Agreement.

 

  6.1.1 Termination of Employment for Cause. The Company may terminate Bucey’s
employment if such termination is for “Cause”, which shall specifically include,
but shall not be limited to the following occurrences:

 

  a. A material default or breach by Bucey of any of the provisions of this
Agreement which is detrimental to the Company or the Business;

 

  b. Actions by Bucey constituting fraud, abuse, or embezzlement;

 

  c. Bucey’s intentionally furnishing materially false, misleading, or omissive
information to the Company’s Chief Executive Officer, Chief Operating Officer or
Chief Financial Officer, or to the Board or any committee thereof (specifically
including the Company’s Audit Committee and/or Compliance Committee);

 

  d. Actions of Bucey constituting a breach of the confidentiality of the
Business and/or trade secrets of the Company;

 

  e. Violation by Bucey of the restrictive covenants contained in this
Agreement; or

 

3



--------------------------------------------------------------------------------

  f. Bucey’s willful failure to follow reasonable and lawful directives of the
Company’s Chief Financial Officer or Chief Executive Officer, which are
consistent with Bucey’s job responsibilities.

 

  6.1.2 Effect of Termination of Employment for Cause. In the event that the
Company terminates the employment of Bucey for Cause, Bucey shall cease to be an
employee of Company and shall cease to have any power or authority of his
position as of the effective date of the termination. In such event, Bucey shall
be entitled to and his sole remedies shall be: (i) his then current Base Salary
through the date of the termination of his employment, which shall be paid in a
single lump sum not later than 15 days following his termination of employment;
(ii) any incentive awards earned but not yet paid (if any), which shall be paid
in a single lump sum not later than 15 days following his termination of
employment; and (iii) other or additional benefits then due and earned in
accordance with applicable plans or programs of the Company. Bucey shall not be
entitled to participate in any incentive awards for the year (or other
applicable incentive award plan period) in which he is terminated and shall not
be entitled to receive Severance Compensation (as hereafter defined) as set
forth in Section 6.3 below or any other additional compensation of any kind.
Notwithstanding the foregoing, in the event that Bucey is terminated for Cause,
Bucey shall nonetheless remain bound by the provisions of Sections 8 and 9 of
this Agreement, and shall continue to abide by the restrictions thereof for the
duration provided therein.

 

  6.1.3 Termination of Employment Without Cause; Effect. In the event that the
Company terminates the employment of Bucey without Cause (meaning his employment
is terminated by the Company for any reason other than Cause or due to death or
disability), Bucey shall cease to be an employee of Company and shall cease to
have any power or authority of his position as of the effective date of the
termination. In such event, Bucey shall be entitled to and his sole remedies
shall be: (i) his then current Base Salary through the date of the termination
of his employment, which shall be paid in a single lump sum not later than 15
days following his termination of employment; (ii) any incentive awards earned
but not yet paid (if any), which shall be paid in a single lump sum not later
than 15 days following his termination of employment; (iii) other or additional
benefits then due and earned in accordance with applicable plans or programs of
the Company and (iv) Severance Compensation as set forth in Section 6.3. Bucey
shall not be entitled to participate in any incentive awards for the year (or
other applicable incentive award plan period) in which he is terminated. Bucey
shall remain bound by the provisions of Sections 8 and 9 of this Agreement, and
shall continue to abide by the restrictions thereof for the duration provided
therein.

 

  6.1.4

Termination Due to Death or Disability. The employment of Bucey shall terminate
on the date of his death or upon notice of termination of employment by the
Company due to Disability (as defined below). In the

 

4



--------------------------------------------------------------------------------

 

event Bucey’s employment with the Company is terminated due to his death or
Disability, Bucey, or his estate or beneficiaries, as the case may be, shall be
entitled to, and the sole remedies under this Agreement shall be: (i) his then
current Base Salary through the date of the death or notice of termination due
to Disability, which shall be paid in a single lump sum not later than 15 days
following his termination of employment; (ii) any incentive awards earned but
not yet paid (if any), which shall be paid in a single lump sum not later than
15 days following his death or Disability; and (iii) other or additional
benefits then due and earned in accordance with applicable plans or programs of
the Company. Bucey, or his estate or beneficiaries, as the case may be, will be
ineligible to participate in any incentive awards for the year (or other
applicable incentive award plan period) in which he is terminated due to death
or Disability and shall not be entitled to receive Severance Compensation as set
forth in Section 6.3 below or any other additional compensation of any kind. For
purposes of this Agreement, the term “Disability” means Bucey’s inability to
perform his responsibilities hereunder by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 6 months.

 

  6.2

Termination of Employment by Bucey. Pursuant to this Section 6.2, Bucey may
terminate his employment with Company upon ninety (90) days advance written
notice to the Company. Such notice shall set forth in sufficient detail for the
Company to understand the nature of the facts underlying said termination. In
such event, Bucey shall cease to be an employee of Company and shall cease to
have any power or authority of his position as of the effective date of
termination (i.e., ninety days following submission of notice) or such earlier
time as the Company may elect in its sole discretion. Upon termination of
employment by Bucey, he shall be entitled to and his sole remedies shall be:
(i) his then current Base Salary through the date of the termination of his
employment, which shall be paid in a single lump sum not later than 15 days
following his termination of employment; (ii) any incentive awards earned but
not yet paid (if any), which shall be paid in a single lump sum not later than
15 days following his termination of employment; and (iii) other or additional
benefits then due and earned in accordance with applicable plans or programs of
the Company. Bucey shall not be entitled to participate in any incentive awards
for the year (or other applicable incentive award plan period) in which he is
terminated and shall not be entitled to receive Severance Compensation as set
forth in Section 6.3 below or any other compensation of any kind. Bucey shall
remain bound by the provisions of Sections 8 and 9 of this Agreement, and shall
continue to abide by the restrictions thereof for the duration provided therein.
Notwithstanding the foregoing, in the event that Bucey terminates his employment
with the Company for Good Reason, the termination will be treated as a
termination by the Company without Cause and Bucey will be entitled to the
remedies set forth in Section 6.1.3. “Good Reason” means the occurrence of any
of the following circumstances without Bucey’s express prior written consent:
(a) a material reduction in Base Salary; (b) a relocation of corporate offices
of the Company outside a 50-mile radius of Baton Rouge, Louisiana, (c) a
material diminution of Bucey’s authority,

 

5



--------------------------------------------------------------------------------

 

responsibility or duties, or (d) any action or inaction which causes a material
breach by the Company of its obligations under this Agreement. For purposes of
this Agreement, Good Reason shall not be deemed to have occurred unless Bucey
provides the Company with notice of one of the conditions described above within
90 days of the existence of the condition, and the Company is provided at least
30 days to cure the condition.

 

  6.3 Severance Compensation. In the event that the Company agrees or is
obligated (pursuant to Sections 6.1.3 or 6.2 (termination with Good Reason)) to
provide Severance Compensation, the Company shall pay Bucey an amount equal to
twelve (12) months of his then current monthly Base Salary, less tax and other
withholdings (the “Severance Compensation”), payable by the Company via
regularly scheduled payroll distributions, beginning upon the first regular
payday following the termination, until the entire severance amount due Bucey is
paid in full. Notwithstanding the foregoing, in the event of the issuance of a
final, unappealable order to the effect that Bucey has breached Section 8 or
Section 9 of this Agreement (a “Final Order of Material Breach”), Bucey shall
not be entitled to any Severance Compensation. Should, for any reason, Bucey
refuse or fail to timely execute the Release as presented to him by the Company
(which shall be identical to or substantially similar to the Release attached
hereto as Attachment 6.3) Bucey shall be deemed to have foregone the entirety of
the Severance Compensation otherwise due or offered to him, and Bucey shall not
be entitled to any further Severance Compensation from the Company.

 

  6.4 Section 409A Specified Employee. If Bucey is a “specified employee” for
purposes of Section 409A of the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”), to the extent
required to comply with Section 409A of the Code, any payments required to be
made pursuant to Sections 6.1.3 or 6.2 which are deferred compensation and
subject to Section 409A of the Code (and do not qualify for an exemption
thereunder) shall not commence until one day after the day which is six
(6) months from the date of termination. Should this Section 6.4 result in a
delay of payments to Bucey, on the first day any such payments may be made
without incurring a penalty pursuant to Section 409A of the Code (the “409A
Payment Date”), the Company shall begin to make such payments as described in
this Section 6.4 provided that any amounts that would have been payable earlier
but for application of this Section 6.4 shall be paid in a lump-sum on the 409A
Payment Date.

 

  7. Representations by Bucey. Bucey hereby represents to the Company that he is
physically and mentally capable of performing his duties hereunder and he has no
knowledge of present or past physical or mental conditions that would cause him
not to be able to perform his duties hereunder. Bucey further represents to the
Company that he has never been convicted of any criminal offense or found
(either through adjudication or settlement) civilly liable for any violation of
any federal or state health care fraud or abuse law. Bucey further represents to
the Company that he has not been sanctioned, excluded, debarred, suspended, or
otherwise prohibited from participation in a federal health care program
pursuant to the provisions of 42 U.S.C. § 1320a et seq., or from the practice of
law in any jurisdiction, and that, to his knowledge, there is no reason to
believe that he will not be admitted to practice law in the State of Louisiana
as an in-house counsel.

 

6



--------------------------------------------------------------------------------

  8. Confidentiality, Return of Company Materials, Non-Disclosure, Cooperation
with Litigation and Non-Disparagement

 

  8.1 Confidentiality. Bucey shall not, during his employment with the Company
or at any time thereafter, make use of or divulge, disclose, communicate,
furnish, distribute, or make available or accessible to anyone, without the
Company’s prior written consent, any Confidential Information (as defined below)
except in the performance of his duties or when required to do so by legal
process that orders him to divulge such information. In the event he is so
ordered, he shall give prompt written notice to the Company in order to allow
the Company to object to such order. “Confidential Information” shall mean
(i) all proprietary information concerning the business of the Company or any
subsidiary including information relating to any of their products, product
development, trade secrets, customers, suppliers, finances, and business plans
and strategies, and (ii) information regarding the organization structure and
the names, titles, status, compensation, benefits and other proprietary
employment-related aspects of the employees of the Company and the Company’s
employment practices. Excluded from the definition of Confidential Information
is information (A) that is or becomes part of the public domain, other than
through the breach of this Agreement by Bucey or (B) regarding the Company’s
business or industry properly acquired in the course of his career in the
Company’s industry and that is not proprietary to the Company. For this purpose,
information known or available generally within the trade or industry of the
Company or any subsidiary shall be deemed to be known or available to the
public.

 

  8.2 Ownership of Information. Bucey recognizes that any and all Confidential
Information and copies or reproductions or portions thereof, relating to the
Company’s operations and activities made or received by Bucey in the course of
his employment are and shall be the exclusive property of the Company, and Bucey
holds and uses same as trustee and a fiduciary for the Company and, at all
times, subject to the Company’s sole control; and Bucey will deliver same to the
Company at the termination of his employment, or earlier if so requested by the
Company in writing. All of such Confidential Information, and/or any portion(s)
thereof, which if lost or used by Bucey outside the scope of his employment,
could cause irreparable and continuing injury to the Company and its Business
for which there may not be an adequate remedy at law, and for which the Company
is entitled to secure the relief afforded in Section 10, in addition to any
other right or remedy available under law, equity, or this Agreement.
Accordingly, Bucey acknowledges that compliance with the provisions of this
Section 8 is necessary to protect the goodwill and other proprietary interests
of the Company and is a material condition of employment.

 

7



--------------------------------------------------------------------------------

  8.3 Confidentiality of the Agreement. During his employment with the Company
and thereafter, Bucey shall not disclose the existence or contents of this
Agreement beyond what is disclosed in the proxy statement or documents filed
with the government unless and to the extent such disclosure is required by law,
by a governmental agency, or in a document required by law to be filed with a
governmental agency or in connection with enforcement of his rights under this
Agreement. This restriction shall not apply to such disclosure by him to members
of his immediate family, his tax, legal or financial advisors, any lender, or
tax authorities, or to potential future employers to the extent necessary, each
of whom shall be advised not to disclose such information, and any disclosure
that may be necessary in connection with enforcement of this Agreement.

 

  8.4 Post-Employment Cooperation. Bucey agrees to cooperate with the Company,
during his employment with the Company and thereafter (including following his
termination of employment for any reason), by making himself reasonably
available to testify truthfully on behalf of the Company or any subsidiary in
any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any subsidiary, in all reasonable
respects in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any subsidiary as requested;
provided, however that the same does not materially interfere with his then
current professional activities. The Company agrees to reimburse Bucey, on an
after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.

 

  8.5 Non-Disparagement of the Company. Bucey agrees that, during his employment
with the Company and thereafter (including following his termination of
employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
any subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Bucey from making truthful statements or disclosures
(a) that are required by applicable law, regulation, or legal process, (b) in
connection with the enforcement of this Agreement, or (c) to members of his
immediate family, his tax, legal or financial advisors, any lender, or tax
authorities, or to potential future employers to the extent necessary, each of
whom shall be advised not to disclose such information

 

  8.6 HIPAA Confidentiality Agreement. Simultaneously with his execution hereof,
Bucey shall execute a separate HIPAA Confidentiality Agreement, which shall be
expressly incorporated herewith as Attachment 8.6 hereto.

 

8



--------------------------------------------------------------------------------

  9. Restrictive Covenants

 

  9.1 Non-Solicitation /Non-Tamper/Non-Competition Covenants. As an inducement
to cause the Company to enter into this Agreement, and for all consideration
contained herein and afforded hereby, Bucey covenants and agrees that during his
employment and for a period of twenty-four (24) months after he ceases to be
employed by the Company (or for Section 9.1.3(b) such shorter period specified
thereunder), regardless of the manner or cause of termination:

 

  9.1.1 Solicitation of Business. He will not initiate any contact with, call
upon, solicit business from, sell or render services to any client, referral
source, or patient of the Business or any Company affiliate within the area in
which such conducts business, a descriptive list of which is included as
Attachment 9.1.1 hereto, which is attached hereto and expressly incorporated
herein (hereinafter referred to as “Restricted Areas”), for or on behalf of
himself or any business, firm, proprietorship, corporation, partnership, limited
liability company, company, association, entity, or venture primarily engaged in
the business of providing in-home nursing health care services and/or hospice
care, which is a similar business to the Business (hereinafter referred to as a
“Competing Business”), and Bucey shall not directly or indirectly aid, assist,
or consult with any other person, firm, or organization to do any of the
aforesaid acts. The parties acknowledge that the Business is rapidly expanding,
and it is the parties’ intent that Bucey’s responsibilities extend to the
entirety of the service area in which Amedisys conducts business; and in order
to prevent ongoing, repetitious amendments to this Agreement solely for the
purpose of updating the Restricted Area, the parties agree that the Restricted
Area, inclusive of Attachment 9.1.1 shall be self-amending to include all
counties and States in which the Company conducts business at any time during
Bucey’s tenure with the Company, and in no event shall such Restricted Area be
less than that contained in Attachment 9.1.1. In the event Company’s service
area extends into counties and/or States beyond those specifically denominated
in Attachment 9.1.1, the parties intend and agree that Bucey’s continued
employment thereafter shall serve as the parties’ constructive acceptance of an
amendment to the Restricted Area.

 

  9.1.2. Solicitation of Employees. He will not directly or indirectly, as
principal, agent, owner, partner, stockholder, member, officer, director,
employee, independent contractor, representative, or consultant of any Competing
Business, or in any individual or representative capacity hire or solicit,
directly or indirectly, or cause (an)other(s) to hire or solicit, directly or
indirectly, the employment of any officer, agent, employee (inclusive of Account
Executive, Account Manager, Senior Account Executive, Senior Account Manager,
Director of Business Development, Area Vice President of Business Development,
or other sales persons, clinical staff, office staff, or corporate personnel) of
the Company, the Business, or any Company subsidiary or other affiliate, for the
purpose of causing said individual(s) to terminate employment with the Company,
the Business, or any Company subsidiary or other affiliate, and be employed by
such Competing Business.

 

  9.1.3.

Employment Covenant. (a) He will not accept, engage, or commence employment
with, or consult, contract or otherwise provide services (other than services as
outside counsel but subject to Section 8 of this

 

9



--------------------------------------------------------------------------------

 

Agreement) to, any Competing Business within the Restricted Areas, and
(b) during his employment, and for a period of six (6) months after he ceases to
be employed by the Company, he will not accept, engage, or commence any services
as outside counsel to any Competing Business.

 

  9.1.4. Acknowledgment. Bucey acknowledges, represents, and agrees that the
restrictions in this Section 9.1 do not and will not preclude him from earning a
livelihood.

 

  9.2 Material Violation. A material violation of Sections 8 or 9 shall
constitute a material and substantial breach of this Agreement and shall result
in the imposition of the Company’s remedies contained in Section 10 herein.
Bucey acknowledges, represents, and agrees that proof of such personal
solicitation by Bucey of any employee, client, referral source, or patient shall
constitute absolute and conclusive evidence that Bucey has substantially and
materially breached the provisions of this Agreement.

 

  9.3 Covenants. It is understood by and between the parties that the foregoing
covenants set forth in Sections 8 and 9 are essential elements of this
Agreement, and that, but for the agreement of Bucey to comply with such
covenants, the Company would not have entered into this Agreement. Such
covenants by Bucey shall be construed as agreements independent of any other
provision of this Agreement and the existence of any claim or cause of action
Bucey may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these covenants.

 

  10. Remedies. Bucey hereby acknowledges, covenants, and agrees that in the
event of a default or breach by Bucey of Sections 8 or 9 of this Agreement, in
addition to any other remedy set forth herein:

 

  10.1 Specific Performance; Waiver of Severance Payments. The Company will
suffer irreparable and continuing damages as a result of such breach and its
remedy at law will be inadequate. Bucey agrees that in the event of a violation
or a breach of Sections 8 or 9 of this Agreement by Bucey, in addition to any
other remedies available to it, the Company shall be entitled to an injunction
restraining any such default or any other appropriate decree of specific
performance, without the requirement to prove irreparable harm or the inadequacy
of any remedy at law. Bucey hereby waives the requirement to post a bond or
other security, and acknowledges that the Company shall also be entitled to any
other equitable relief the court deems proper. Further, in the event of the
issuance of a Final Order of Material Breach (a), Bucey shall return to the
Company, in cash, within five days of demand therefor, any Severance
Compensation already paid to him at the time of said breach, and all of his
rights to receive any portion of his Severance Compensation not already paid to
him shall immediately terminate, and (b) the unexercised portion of any stock
option, whether or not vested, will be immediately forfeited and canceled.

 

10



--------------------------------------------------------------------------------

  10.2 Remedies Cumulative. Any and all of the Company’s remedies described in
this Agreement shall not be exclusive, both as among themselves and as applied
with other modes of legal redress, and shall be in addition to any and all other
remedies which the Company may have at law, contract, or in equity, including,
but not limited to, the right to monetary damages.

 

  10.3 Attorneys’ Fees. In the event of the issuance of a Final Order of
Material Breach, in addition to any other remedy afforded in law and equity, the
Company shall be entitled to recover from Bucey its attorneys’ fees and costs,
including any attorneys’ fees and costs incurred on appeal.

 

  10.4 Tolling. In the event Bucey breaches the covenants contained in
Section 9, Bucey hereby agrees that the time period(s) during which said breach
occurs shall be tolled and shall cease to run during any violation of any such
covenant. Further, Bucey agrees that in computing the time period(s) of any
restrictive covenant contained in this Agreement, the period between the
commencement and cessation of violations of these covenants shall not be
counted.

 

  11. Severability/Savings Clause. The invalidity of any one or more of the
words, phrases, sentences, clauses, sections, subdivisions, or subparagraphs
contained in this Agreement shall not affect the enforceability of the remaining
portions of this Agreement or any part thereof, all of which are inserted
conditionally on their being legally valid. Specifically, but without
limitation, if any court of competent and proper jurisdiction finds that any
portion of Sections 8 or 9 of this Agreement is overly broad or otherwise
unenforceable, for any reason whatsoever, then it is hereby agreed that this
Agreement shall be reduced and/or amended so as to render it enforceable to the
fullest extent allowable under the applicable law, and that any court of
competent jurisdiction shall have the power to alter the scope of any provision
herein in order that said provision would be made legal and enforceable upon the
effectiveness of said alteration. Further, all parties hereby agree that such
revisions and alterations shall be effective and binding as if they were in
existence as of the Effective Date and continuously thereafter.

 

  12. Successors/Assigns

 

  12.1 Successors. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns. For purposes of this Agreement, the term
“successor” of Company shall include any person or entity that, whether directly
or indirectly, and/or whether by purchase, merger, consolidation, operation of
law, assignment, or otherwise acquires or controls: (i) all or substantially all
of the assets of Company; or (ii) more than fifty percent (50%) of the total
voting capital stock of the Company.

 

  12.2 Assignment. This Agreement shall be non-assignable by either Company or
Bucey without the written consent of the other party, it being understood that
the obligations and performance of this Agreement are entirely and wholly
personal in nature.

 

11



--------------------------------------------------------------------------------

  13. Resolution of Disputes. In the event that either party to this Agreement
has any claim, right or cause of action against the other party to this
Agreement, which the parties are unable to settle by agreement between
themselves, such claim, right or cause of action, to the extent that the relief
sought by such party is for monetary damages or awards, will be determined by
arbitration in accordance with the provisions of this Section 13.

 

  (a) The party claiming a cause of action or breach of this Agreement shall
first provide the other party with written notice of the breach. If the breach
is not remedied within 15 days of said notice, the party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified party or parties fail to make a selection
upon notice within the time period specified, the party asserting such claim
will appoint an arbitrator on behalf of the notified party. In the event that
the first two arbitrators selected fail to agree upon a third arbitrator within
15 days after their selection, then such arbitrator may, upon application made
by either of the parties to the controversy, be appointed by any judge of the
United States District Court for the Middle District of Louisiana.

 

  (b)

Each party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators. The arbitrators shall not award any punitive damages. If any of
the arbitrators selected hereunder should die, resign or be unable to perform
his or her duties hereunder, the remaining arbitrators or, should such remaining
arbitrators so determine, any judge of the United States District Court for the
Middle District of Louisiana shall select a replacement arbitrator. The
procedure set forth in this Section for selecting the arbitrators shall be
followed from time to time as necessary. As to any claim, controversy, dispute
or disagreement that under the terms hereof is

 

12



--------------------------------------------------------------------------------

 

made subject to arbitration, no lawsuit based on such matters shall be
instituted by any of the parties, other than to compel arbitration proceedings
or enforce the award of a majority of the arbitrators. All privileges under
Louisiana and federal law, including attorney-client and work-product
privileges, shall be preserved and protected to the same extent that such
privileges would be protected in a federal court proceeding applying Louisiana
law.

 

  (c) The parties agree that any arbitration shall be kept confidential and any
element of same (including but not limited to any pleadings, briefs or other
documents submitted or exchanged, any testimony or other oral submissions, and
any awards) shall not be disclosed beyond the arbitration panel, the parties,
their counsel and any person necessary to the conduct of the arbitration, except
as may be required in proceedings to compel or enforce arbitration proceedings
hereunder, if any, or in order to satisfy disclosure obligations imposed by law
or regulation or by any regulatory authority, including the United States
Securities and Exchange Commission and any applicable stock exchange.

 

  (d) The arbitral award may include an award of costs, including reasonable
attorneys’ fees and disbursements. Absent such an award, each party shall be
responsible in equal amounts for paying the cost of the arbitrators as well as
the other costs of the arbitration, and each party shall be responsible for
payment of the fees and expenses of its own counsel.

 

  (e) Notwithstanding any other provisions of this Section 13, in the event that
a Party against whom any claim, right or cause of action is asserted commences,
or has commenced against it, bankruptcy, insolvency or similar proceedings, the
party or parties asserting such claim, right or cause of action will have no
obligations under this Section 13 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 13 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

 

  (f) Notwithstanding any other provisions of this Section 13, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 8 or 9, the arbitration requirements of this Section 13
shall not apply.

 

  (g) Any court proceedings relating to this Agreement shall be filed
exclusively in the federal and state courts domiciled in Baton Rouge, Louisiana,
and the Parties hereto consent to the venue and jurisdiction of such courts.

 

13



--------------------------------------------------------------------------------

  14. Miscellaneous Provisions

 

  14.1 Amendment. No amendment, waiver, or modification of this Agreement or any
provisions of this Agreement shall be valid unless in writing and duly executed
by both parties.

 

  14.2 Waiver. Any waiver by any party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or waiver
of any other breach of any provision of this Agreement.

 

  14.3 Captions. Captions contained in this Agreement are inserted only as a
matter of convenience or for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provisions of this
Agreement.

 

  14.4 Interpretation. Should any provision of this Agreement require judicial
interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the party which itself
or through its agent prepared the same.

 

  14.5 Prior Agreements. This Agreement and the attachments hereto contain the
entire understanding of the parties covering the subject matter hereof and
supersedes and replaces all prior agreements, understandings, discussions and
negotiations, whether written or oral, between the parties hereto dealing with
the subject matter hereof.

 

  14.6 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Louisiana. Subject to Section 13, the
parties stipulate and agree that venue and jurisdiction for any controversies,
disputes, or legal proceedings involving or arising out of this Agreement shall
be proper in the Nineteenth Judicial District Court in the Parish of East Baton
Rouge, State of Louisiana or the United States District Court for the Middle
District of Louisiana.

 

  14.7 Execution. It is the intention of the parties hereto that this Agreement
will not be valid and binding upon the parties hereto until such time as this
Agreement is executed by both parties in accordance herewith. This Agreement may
be executed in counterparts.

 

  14.8 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Bucey’s employment to the extent
necessary to preserve the intended rights and obligations.

 

14



--------------------------------------------------------------------------------

  14.9 Notices. Any notices required to be given under this Agreement shall be
in writing, and delivered or mailed, and if mailed, postage prepaid, certified,
return receipt requested and addressed to the Company and to Bucey at the
addresses set forth below, or such other addresses as the Parties may from time
to time hereafter designate in writing, such notices to be effective upon
receipt by the party to whom such notice is addressed:

 

If to the Company:

  

AMEDISYS, INC.

   5959 South Sherwood Forest Boulevard,    Baton Rouge, Louisiana, 70816   

Attention: Chief Executive Officer

If to Bucey:

  

David R. Bucey, Esq.

   [REDACTED]

IN WITNESS WHEREOF, the parties have signed and executed this Agreement as of
the day and year first written hereinabove.

 

AMEDISYS, INC.:     BUCEY By:  

/S/ Larry R. Graham

   

/S/ David R. Bucey

 

Larry R. Graham

   

David R. Bucey, Esq.

  President and Chief Operating Officer    

 

15



--------------------------------------------------------------------------------

Attachment 9.1.1

RESTRICTED AREA

Alabama Counties

 

Autauga

  

Baldwin

  

Barbour

  

Bibb

  

Blount

  

Bullock

  

Butler

Calhoun

  

Chambers

  

Cherokee

  

Chilton

  

Choctaw

  

Clarke

  

Clay

Cleburne

  

Coffee

  

Conecuh

  

Coosa

  

Covington

  

Crenshaw

  

Cullman

Dale

  

Dallas

  

DeKalb

  

Elmore

  

Escambia

  

Etowah

  

Fayette

Geneva

  

Greene

  

Hale

  

Henry

  

Houston

  

Jackson

  

Jefferson

Lamar

  

Lee

  

Limestone

  

Lowndes

  

Macon

  

Madison

  

Marengo

Marion

  

Marshall

  

Mobile

  

Monroe

  

Montgomery

  

Morgan

  

Perry

Pickens

  

Pike

  

Randolph

  

Russell

  

Shelby

  

St. Clair

  

Sumter

Talladega

  

Tallapoosa

  

Tuscaloosa

  

Walker

  

Washington

  

Wilcox

  

Winston

Arkansas Counties

Cleburne

  

Crawford

  

Faulkner

  

Franklin

  

Independence

  

Jackson

  

Johnson

Logan

  

Lonoke

  

Prairie

  

Sebastian

  

Washington

  

White

  

Woodruff

Arizona Counties

Maricopa

  

Penal

               Florida Counties

Alachua

  

Baker

  

Bay

  

Bradford

  

Brevard

  

Broward

  

Calhoun

Charlotte

  

Citrus

  

Clay

  

Collier

  

Columbia

  

DeSoto

  

Dixie

Duval

  

Escambia

  

Flagler

  

Franklin

  

Gadsden

  

Gilchrist

  

Glades

Gulf

  

Hamilton

  

Hardee

  

Hendry

  

Hernando

  

Highlands

  

Hillsborough

Holmes

  

Indian River

  

Jackson

  

Jefferson

  

Lafayette

  

Lake

  

Lee

Leon

  

Levy

  

Liberty

  

Madison

  

Manatee

  

Marion

  

Martin

Miami-Dade

  

Nassau

  

Okaloosa

  

Okeechobee

  

Orange

  

Osceola

  

Palm Beach

Pasco

  

Pinellas

  

Polk

  

Putnam

  

Santa Rosa

  

Sarasota

  

Seminole

St. Johns

  

St. Lucie

  

Sumter

  

Suwannee

  

Taylor

  

Union

  

Volusia

Wakulla

  

Walton

  

Washington

            Georgia Counties

Baldwin

  

Banks

  

Barrow

  

Bartow

  

Bibb

  

Butts

  

Carroll

Catoosa

  

Chattooga

  

Cherokee

  

Clarke

  

Clayton

  

Cobb

  

Columbia

Coweta

  

Crawford

  

Dade

  

Dawson

  

DeKalb

  

Douglas

  

Elbert

Fannin

  

Fayette

  

Floyd

  

Forsyth

  

Franklin

  

Fulton

  

Gilmer

Gordon

  

Greene

  

Gwinnett

  

Habersham

  

Hall

  

Hart

  

Heard

Henry

  

Jackson

  

Jasper

  

Jones

  

Lamar

  

Lowndes

  

Lumpkin

Madison

  

Meriwether

  

Monroe

  

Morgan

  

Murray

  

Muscogee

  

Newton

Oconee

  

Oglethorpe

  

Paulding

  

Pickens

  

Pike

  

Polk

  

Pulaski

Putnam

  

Rabun

  

Richmond

  

Rockdale

  

Schley

  

Spalding

  

Stephens

Taylor

  

Towns

  

Troup

  

Union

  

Upson

  

Walker

  

Walton

White

  

Whitfield

  

Wilkinson

            Illinois Counties

Boone

  

Cook

  

DeKalb

  

DuPage

  

Edwards

  

Ford

  

Gallatin

Grundy

  

Hamilton

  

Hardin

  

Iroquois

  

Kankakee

  

Kane

  

Kendall

Lake

  

Lawrence

  

McHenry

  

Richland

  

Saline

  

Wabash

  

Wayne

White

  

Will

              

 

Attachment 9.1.1 – Page 1



--------------------------------------------------------------------------------

Indiana Counties

Adams

  

Allen

  

Bartholomew

  

Blackford

 

Boone

  

Brown

  

Clark

Clay

  

Crawford

  

Davies

  

Dekalb

 

Delaware

  

Dubois

  

Elkhart

Floyd

  

Gibson

  

Grant

  

Greene

 

Hancock

  

Hamilton

  

Harrison

Hendricks

  

Henry

  

Jackson

  

Jasper

 

Jay

  

Jefferson

  

Jennings

Johnson

  

Knox

  

Kosciusko

  

LaGrange

 

Lake

  

LaPorte

  

Lawrence

Madison

  

Marion

  

Martin

  

Monroe

 

Morgan

  

Newton

  

Noble

Orange

  

Owen

  

Perry

  

Pike

 

Porter

  

Posey

  

Pulaski

Putman

  

Randolph

  

Scott

  

Shelby

 

Spencer

  

Starke

  

Steuben

Sullivan

  

Vanderburgh

  

Vigo

  

Wabash

 

Warrick

  

Washington

  

Wayne

Wells

  

Whitley

              Kentucky Counties

Anderson

  

Bath

  

Boone

  

Bullitt

 

Campbell

  

Clark

  

Fayette

Henry

  

Jefferson

  

Jessamine

  

Kenton

 

Menifee

  

Montgomery

  

Oldham

Scott

  

Shelby

  

Spencer

  

Trimble

 

Woodford

      Louisiana Parishes

Acadia

  

Allen

  

Ascension

  

Assumption

 

Avoyelles

  

Beauregard

  

Caldwell

Carroll

  

Catahoula

  

Claiborne

  

Concordia

 

E. Baton Rouge

  

East Bienville

  

East Feliciana

Evangeline

  

Franklin

  

Grant

  

Iberia

 

Iberville

  

Jackson

  

Jefferson

Jefferson Davis

  

Lafayette

  

Lafourche

  

LaSalle

 

Lincoln

  

Livingston

  

NE Winn

North LaSalle

  

North St. Martin

  

NW Madison

  

NW Tensas

 

Morehouse

  

Natchitoches

  

Orleans

Ouachita

  

Plaquemines

  

Point Coupee

  

Rapides

 

Richland

  

St. Bernard

  

St. Charles

St. Helena

  

St. James

  

St. John

  

St. John the Baptist

    

St. Landry

  

St. Martin

St. Mary

  

St. Tammany

  

Tangipahoa

  

Tensas

 

Terrebonne

  

Union

  

Vermillion

Vernon

  

Washington

  

W. Baton Rouge

  

West Carroll

 

West Feliciana

     

West Iberia

  

Winn

              Maryland Counties

Anne Arundel

  

Baltimore

  

Baltimore City

  

Carroll

 

Harford

  

Howard

  

Prince George’s

Michigan Counties

Genessee

  

LaPeer

  

Livingston

  

McComb

 

Monroe

  

Oakland

  

St. Clair

Washtenaw

  

Wayne

              Mississippi Counties

Claiborne

  

Copiah

  

Covington

  

Forrest

 

George

  

Hinds

  

Issaquena

Jackson

  

Jasper

  

Jefferson

  

Jefferson Davis

 

Jones

  

Hancock

  

Harrison

Lamar

  

Lawrence

  

Marion

  

Pearl River

 

Perry

  

Sharkey

  

Simpson

Smith

  

Stone

  

Walthall

  

Warren

 

Wayne

  

Yazoo

   Missouri Counties

Barton

  

Christian

  

Crawford

  

Dade

 

Dallas

  

Franklin

  

Greene

Iron

  

Jasper

  

Jefferson

  

Lawrence

 

Madison

  

Newton

  

Polk

St. Charles

  

St. Francois

  

St. Louis

  

St. Louis (City)

 

Ste. Genevieve

  

Warren

  

Washington

Webster

                 North Carolina Counties

Alamance

  

Cabarrus

  

Caswell

  

Chatham

 

Cumberland

  

Davidson

  

Davie

Durham

  

Forsyth

  

Franklin

  

Granville

 

Guilford

  

Harnett

  

Hoke

Iredell

  

Johnston

  

Lee

  

Moore

 

Nash

  

Orange

  

Person

Randolph

  

Robeson

  

Rockingham

  

Rowan

 

Sampson

  

Stokes

  

Surry

Vance

  

Wake

  

Yadkin

          

 

Attachment 9.1.1 – Page 2



--------------------------------------------------------------------------------

Ohio Counties

Butler

  

Champaign

  

Clark

  

Clermont

  

Clinton

  

Darke

  

Fayette

Franklin

  

Fulton

  

Greene

  

Hamilton

  

Logan

  

Lucas

  

Madison

Miami

  

Montgomery

  

Ottawa

  

Pickaway

  

Preble

  

Ross

  

Shelby

Union

  

Warren

  

Wood

            Oklahoma Counties

Adair

  

Alfalfa

  

Atoka

  

Blaine

  

Bryan

  

Caddo

  

Canadian

Carter

  

Cherokee

  

Choctaw

  

Cleveland

  

Coal

  

Comanche

  

Cotton

Craig

  

Creek

  

Delaware

  

Garfield

  

Garvin

  

Grady

  

Grant

Haskell

  

Hughes

  

Jackson

  

Jefferson

  

Johnston

  

Kay

  

Kershaw

Kingfisher

  

Kiowa

  

Latimer

  

Leflore

  

Lincoln

  

Logan

  

Love

Major

  

Marshall

  

Mayes

  

McClain

  

McCurtain

  

McIntosh

  

Murray

Muskogee

  

Noble

  

Nowata

  

Okfuskee

  

Oklahoma

  

Okmulgee

  

Osage

Ottawa

  

Pawnee

  

Payne

  

Pittsburg

  

Pontotoc

  

Pottawatomie

  

Pushmataha

Rogers

  

Seminole

  

Sequoyah

  

Stephens

  

Tillman

  

Tulsa

  

Wagoner

Washington

  

Washita

  

Woods

            Pennsylvania Counties

Lancaster

                  South Carolina Counties

Abbeville

  

Beaufort

  

Berkley

  

Calhoun

  

Charleston

  

Colleton

  

Dorchester

Edgefield

  

Fairfield

  

Georgetown

  

Greenville

  

Greenwood

  

Hampton

  

Horry

Jasper

  

Kershaw

  

Laurens

  

Lee

  

Lexington

  

Newberry

  

Orangeburg

Richland

  

Sumter

  

Williamsburg

            Tennessee Counties

Anderson

  

Bedford

  

Benton

  

Bledsoe

  

Blount

  

Bradley

  

Campbell

Cannon

  

Carroll

  

Carter

  

Cheatham

  

Chester

  

Claiborne

  

Clay

Cocke

  

Coffee

  

Crockett

  

Cumberland

  

Davidson

  

Decatur

  

DeKalb

Dickson

  

Dyer

  

Fayette

  

Fentress

  

Franklin

  

Gibson

  

Giles

Grainger

  

Greene

  

Grundy

  

Hamblen

  

Hamilton

  

Hancock

  

Hardeman

Hardin

  

Hawkins

  

Haywood

  

Henderson

  

Henry

  

Hickman

  

Houston

Humphreys

  

Jackson

  

Jefferson

  

Johnson

  

Knox

  

Lauderdale

  

Lawrence

Lewis

  

Lincoln

  

Loudon

  

Macon

  

Madison

  

Marion

  

Marshall

Maury

  

McMinn

  

McNairy

  

Meigs

  

Monroe

  

Montgomery

  

Moore

Morgan

  

Obion

  

Overton

  

Pickett

  

Polk

  

Putnam

  

Rhea

Roane

  

Robertson

  

Rutherford

  

Scott

  

Sevier

  

Sequatchie

  

Shelby

Smith

  

Stewart

  

Sullivan

  

Sumner

  

Tipton

  

Trousdale

  

Unicoi

Union

  

Van Buren

  

Warren

  

Washington

  

Weakley

  

White

  

Williamson

Wilson

                  Texas Counties

Aransas

  

Atascosa

  

Bandera

  

Bee

  

Bexar

  

Brazoria

  

Brazos

Brooks

  

Calhoun

  

Chambers

  

Collin

  

Comal

  

Cooke

  

Dallas

Delta

  

Denton

  

DeWitt

  

Duval

  

Ellis

  

Fannin

  

Fort Bend

Galveston

  

Goliad

  

Gonzales

  

Grayson

  

Grimes

  

Guadalupe

  

Hardin

Harris

  

Henderson

  

Hill

  

Hood

  

Hopkins

  

Houston

  

Hunt

Jackson

  

Jasper

  

Jefferson

  

Jim Hogg

  

Jim Wells

  

Johnson

  

Karnes

Kaufman

  

Kendall

  

Kennedy

  

Kleberg

  

Lasalle

  

Lavaca

  

Leon

Liberty

  

Live Oak

  

Madison

  

McMullen

  

Medina

  

Montague

  

Montgomery

Newton

  

Nueces

  

Parker

  

Polk

  

Rains

  

Refugio

  

Rockwall

San Jacinto

  

San Patricio

  

Tarrant

  

Trinity

  

Van Zandt

  

Walker

  

Waller

Washington

  

Webb

  

Wharton

  

Wilson

  

Wise

     

 

Attachment 9.1.1 – Page 3



--------------------------------------------------------------------------------

Virginia Counties

Albemarle

  

Alexandria

 

Alleghany

 

Amelia

 

Amherst

 

Appomattox

 

Arlington

Augusta

  

Bedford

 

Bedford City

 

Bland

 

Boutetourt

 

Brunswick

 

Buchanan

Buckingham

  

Buena Vista City

 

Bristol (City)

 

Campbell

 

Caroline

 

Carroll

 

Charles City

  

Charlotte

 

Charlottesville City

   

Chesapeake (City)

   

Chesterfield

Colonial Heights

  

Covington (City)

 

Craig

 

Culpepper

 

Cumberland

 

Danville (City)

 

Dickinson

  

Dinwiddie

 

Essex

 

Fairfax

 

Fairfax (City)

 

Falls Church

 

Fauquier

Fluvanna

  

Floyd

 

Franklin (City)

 

Fredericksburg City

   

Galax (City)

 

Giles

Gloucester

  

Goochland

 

Grayson

 

Greene

 

Greensville

 

Halifax

 

Hampton (City)

Hanover

  

Henrico

 

Henry

 

Hopewell

 

Isle of Wight

 

James City

 

King and Queen

King George

  

King William

 

Lee

 

Lexington

 

Loudoun

 

Louisa

 

Lunenburg

Lynchburg City

  

Madison

 

Manassas

 

Manassas Park

 

Martinsville (City)

   

Mathews

Mecklenburg

  

Montgomery

 

Nelson

 

New Kent

 

Newport News (City)

   

Norfolk

Norfolk (City)

  

Norton

 

Nottoway

 

Orange

 

Patrick

 

Petersburg (City)

 

Pittsylvania

  

Poquoson (City)

 

Portsmouth (City)

   

Powhatan

 

Prince Edward

 

Prince George

Prince William

  

Pulaski

 

Radford (City)

 

Richmond City

 

Roanoke

 

Rockbridge

 

Russell

Salem (City)

  

Scott

 

Smyth

 

Spotsylvania

 

Stafford

 

Staunton City

 

Suffolk (City)

Surry

  

Sussex

 

Tazewell

 

Virginia Beach (City)

   

Washington

 

Waynesboro City

Westmoreland

  

Williamsburg City

   

Wise

 

Wythe

 

York

  West Virginia Counties

Boone

  

Cabell

 

Calhoun

 

Clay

 

Fayette

 

Greenbrier

 

Jackson

Kanawha

  

Lincoln

 

Mason

 

Monroe

 

Nicholas

 

Putnam

 

Raleigh

Roane

  

Summers

         

 

Attachment 9.1.1 – Page 4



--------------------------------------------------------------------------------

Attachment 8.6:

HIPAA CONFIDENTIALITY AGREEMENT

See Next Page

- Remainder of Page Left Intentionally Blank -



--------------------------------------------------------------------------------

LOGO [g40499g04r42.jpg]

CONFIDENTIALITY COVENANT

I acknowledge that I am aware of and understand the corporate policies of
Amedisys regarding the security of personal health information including the
policies and procedures relating to the use, collection, disclosure, storage,
and destruction of protected health information.

In consideration of my employment or association with Amedisys and as an
integral part of the terms and conditions of my employment or association, I
hereby covenant, warrant, and agree that I shall not at any time, during my
employment, contract, association, or appointment with Amedisys or after the
cessation of such employment, contract, association, or appointment, access or
use protected health information except as may be required in the course and
scope of my duties and responsibilities and in accordance with applicable law
and corporate and departmental policies governing the proper use and release of
protected health information.

I fully understand and acknowledge that my obligations outlined hereinabove will
continue even after the termination of my employment, contract, association, or
appointment with Amedisys.

I also understand that the unauthorized use or disclosure of protected health
information shall result in Company disciplinary action up to and including
termination of my employment, contract, association, or appointment, the
institution of legal action pursuant to applicable state or federal laws, and a
report to my professional regulatory body.

I further acknowledge that by virtue of my employment, contract, association, or
appointment with Amedisys, that I may be afforded access to Confidential Company
Information concerning the business and practices of Amedisys, which shall
specifically include, but shall not be limited to inventions and improvements,
ideas, plans, processes, financial information, techniques, technology, trade
secrets, patient lists, manuals, disease state management protocols, and/or
other information developed, in the possession of, or acquired by or on behalf
of Amedisys, which relates to or affects any aspect of Amedisys’ business and
affairs (“Confidential Company Information”). I hereby agree that I will not
use, disclose, or distribute Confidential Company Information and/or information
derived therefrom except for the exclusive benefit of Amedisys.

I understand, acknowledge, and agree that nothing contained herein shall be
deemed or regarded as an employment contract or any other guarantee of
employment, and shall not otherwise alter or affect my status as an at-will
employee (or where applicable, independent contractor) of the Company.

EXECUTED, this                      day of                     , 200    .

 

          Signature    

Printed Name



--------------------------------------------------------------------------------

Attachment 6.3

RELEASE

In exchange for certain termination payments, benefits and promises to which
David R. Bucey (“Bucey”) would not otherwise be entitled, Bucey, knowingly and
voluntarily releases Amedisys, Inc., its subsidiaries, affiliates or related
corporations, together with its/their officers, directors, agents, employees and
representatives (collectively, the “Company”), of and from any and all claims,
demands, obligations, liabilities and causes of action, of whatsoever kind in
law or equity, whether known or unknown, which Bucey has or ever had against the
Company on or before the date of the execution of this Release, including but
not limited to claims in common law, whether in contract or in tort, and causes
of action under the Age Discrimination in Employment Act, 29 U.S.C. Sections 621
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et
seq., the Employee Retirement Income Security Act, 29 U.S.C. Sections 1001 et
seq., the Americans with Disabilities Act, 29 U.S.C. Section 12101 et seq., and
all other federal, state or local laws, ordinances or regulations, for any
losses, injuries or damages (including compensatory or punitive damages),
attorney’s fees and costs arising out of employment or termination from
employment with the Company.

Bucey acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it, and that he has been given the
opportunity to consult an attorney prior to executing this Release. This Release
shall not become effective or enforceable until seven (7) days following its
execution by Bucey. Prior to the expiration of the seven-(7) day period, Bucey
may revoke Bucey’s consent to this Release.

Bucey acknowledges by executing this Release that Bucey has returned to the
Company all Company property in Bucey’s possession.

Bucey acknowledges that the terms of this Release and Bucey’s separation of
employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Bucey’s
immediate family or tax or legal advisors, neither Bucey nor Bucey’s agents
shall divulge, publish or publicize any such confidential information to any
third parties or the media, or to any current or former employee, customer or
client of the Company or its businesses or any of its affiliates.

BUCEY ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

Signed:     Date:    